
	
		III
		110th CONGRESS
		2d Session
		S. RES. 468
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2008
			Mrs. Clinton (for
			 herself, Mr. Stevens,
			 Mr. Schumer, and
			 Mr. Nelson of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			April 3, 2008
			Reported by Mr. Leahy,
			 without amendment
		
		
			April 9, 2008
			Considered and agreed to
		
		RESOLUTION
		Designating April 2008 as National
		  9–1–1 Education Month.
	
	
		Whereas 9–1–1 is nationally recognized as the number to
			 call in an emergency to receive immediate help from police, fire, emergency
			 medical services, or other appropriate emergency response entities;
		Whereas, in 1967, the President's Commission on Law
			 Enforcement and Administration of Justice recommended that a single
			 number should be established nationwide for reporting emergency
			 situations, and other Federal Government agencies and various governmental
			 officials also supported and encouraged the recommendation;
		Whereas, in 1968, the American Telephone and Telegraph
			 Company (AT&T) announced that it would establish the digits 9–1–1 as the
			 emergency code throughout the United States;
		Whereas 9–1–1 was designated by Congress as the national
			 emergency call number under the Wireless Communications and Public Safety Act
			 of 1999 (Public Law 106–81; 113 Stat. 1286);
		Whereas section 102 of the ENHANCE 911 Act of 2004 (47
			 U.S.C. 942 note) declared an enhanced 9–1–1 system to be a high national
			 priority and part of our Nation's homeland security and public
			 safety;
		Whereas it is important that policy makers at all levels
			 of government understand the importance of 9–1–1, how the system works today,
			 and the steps that are needed to modernize the 9–1–1 system;
		Whereas the 9–1–1 system is the connection between the
			 eyes and ears of the public and the emergency response system in the United
			 States and is often the first place emergencies of all magnitudes are reported,
			 making 9–1–1 a significant homeland security asset;
		Whereas more than 6,000 9–1–1 public safety answering
			 points serve more than 3,000 counties and parishes throughout the United
			 States;
		Whereas dispatchers at public safety answering points
			 answer more than 200,000,000 9–1–1 calls each year in the United States;
		Whereas a growing number of 9–1–1 calls are made using
			 wireless and Internet Protocol-based communications services;
		Whereas a growing segment of the population, including the
			 deaf, hard of hearing, and deaf-blind, and individuals with speech
			 disabilities, are increasingly communicating with nontraditional text, video,
			 and instant messaging communications services and expect those services to be
			 able to connect directly to 9–1–1;
		Whereas the growth and variety of means of communication,
			 including mobile and Internet Protocol-based systems, impose challenges for
			 accessing 9–1–1 and implementing an enhanced 9–1–1 system and require increased
			 education and awareness about the capabilities of different means of
			 communication;
		Whereas numerous other N–1–1 and 800 number services exist
			 for nonemergency situations, including 2–1–1, 3–1–1, 5–1–1, 7–1–1, 8–1–1,
			 poison control centers, and mental health hotlines, and the public needs to be
			 educated on when to use those services in addition to or instead of
			 9–1–1;
		Whereas international visitors and immigrants make up an
			 increasing percentage of the United States population each year, and visitors
			 and immigrants may have limited knowledge of our emergency calling
			 system;
		Whereas people of all ages use 9–1–1 and it is critical to
			 educate those people on the proper use of 9–1–1;
		Whereas senior citizens are at high risk for needing to
			 access to 9–1–1 and many senior citizens are learning to use new
			 technology;
		Whereas thousands of 9–1–1 calls are made every year by
			 children properly trained in the use of 9–1–1, which saves lives and
			 underscores the critical importance of training children early in life about
			 9–1–1;
		Whereas the 9–1–1 system is often misused, including by
			 the placement of prank and nonemergency calls;
		Whereas misuse of the 9–1–1 system results in costly and
			 inefficient use of 9–1–1 and emergency response resources and needs to be
			 reduced;
		Whereas parents, teachers, and all other caregivers need
			 to play an active role in 9–1–1 education for children, but will do so only
			 after being first educated themselves;
		Whereas there are many avenues for 9–1–1 public education,
			 including safety fairs, school presentations, libraries, churches, businesses,
			 public safety answering point tours or open houses, civic organizations, and
			 senior citizen centers;
		Whereas children, parents, teachers, and the National
			 Parent Teacher Association contribute importantly to the education of children
			 about the importance of 9–1–1 through targeted outreach efforts to public and
			 private school systems;
		Whereas we as a Nation should strive to host at least 1
			 educational event regarding the proper use of 9–1–1 in every school in the
			 country every year;
		Whereas programs to promote proper use of
			 9–1–1 during National 9–1–1 Education Month could include—
			(1)public awareness
			 events, including conferences and media outreach, training activities for
			 parents, teachers, school administrators, other caregivers and
			 businesses;
			(2)educational
			 events in schools and other appropriate venues; and
			(3)production and
			 distribution of information about the 9–1–1 system designed to educate people
			 of all ages on the importance and proper use of 9–1–1; and
			Whereas the people of the United States deserve the best
			 education regarding the use of 9–1–1: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 2008 as National 9–1–1 Education Month; and
			(2)urges Government
			 officials, parents, teachers, school administrators, caregivers, businesses,
			 nonprofit organizations, and the people of the United States to observe the
			 month with appropriate ceremonies, training events, and activities.
			
